Case: 17-15489    Date Filed: 10/17/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-15489
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 7:16-cr-00039-HL-TQL-8


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

IVAN STARKS,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                              (October 17, 2018)

Before JORDAN, JILL PRYOR and HULL Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,
               Case: 17-15489     Date Filed: 10/17/2018    Page: 2 of 2


997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399
F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues or even blatant error).




                                           2